DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending and prosecuted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US Patent Publication 2018/0293944, henceforth known as Kim.

Regarding Claim 1, Kim discloses a display device comprising (Abstract; an OLED display device): 
a pixel configured to display an image based on image data and a reference voltage (Figure 1 and 2; [0057-0068]; a plurality of pixel structures that display an image, where each pixel displays the image based on received data signals from the data line DL and a initialization voltage VINIT (a reference voltage)); 
a controller configured to generate reference voltage data corresponding to the reference voltage for restraining leakage current in the pixel based on a frame frequency (Figures 1, 8 and 9; [0050]; [0054-0056]; [0062-0064]; [0075-0077]; [0083]; [0088]; [0111-0123];  a timing controller that selects the drive power to be applied to the display panel by controlling the power selection unit 330 through supp0ly of a drive mode DM (e.g. a drive mode signal). Based on the mode selection, where when in a second drive mode in which the display is in low frequency driving, a second initialization voltage Vinit2 is supplied to prevent leakage current from the storage capacitor); and 
a power supply configured to generate the reference voltage based on the reference voltage data and supply the reference voltage to the pixel (Figures 1, 8 and 9; [0048]; [0050]; [0054-0056]; [0062-0064]; [0075-0077]; [0083]; [0088]; [0111-0123]; a power selection unit 330 select one of output power from a first power supply unit 310 and output power of the second power supply unit 320 under the control of the timing controller 200. The output power includes the initialization voltage Vinit2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in further view of Official Notice.


Regarding Claim 11, Kim doesn’t explicitly disclose wherein the power supply comprises: a variable resistor circuit configured to adjust a resistance value based on the reference voltage data, and change an input power voltage based on the resistance value.
	However, the examiner takes official notice that it was well known in the art to use a variable resistor to adjust supplied power voltages to a pixel circuit.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the disclosure of Kim to further include the teachings of Official Notice in order to provide wherein the power supply comprises: a variable resistor circuit configured to adjust a resistance value based on the reference voltage data, and change an input power voltage based on the resistance value. The motivation to combine these analogous arts is because it was well known in the art.



Allowable Subject Matter

Claims 2-10 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, singularly or in combination, teaches or fairly suggests the features present in independent claim 18 or in dependent claims 2-10 and 12-17.

Baek, US Patent Publication 2019/0371250, teaches a signal controller that controls a reference gamma voltage such that flicker is not generated corresponding to varied frame frequency. However, Baek does not disclose a controller configured to generate reference voltage data corresponding to the reference voltage for restraining leakage current in the pixel based on a frame frequency; and a power supply configured to generate the reference voltage based on the reference voltage data and supply the reference voltage to the pixel.



Kwak et al., US Patent Publication 2019/0244576, teaches a display controller for a display may include a frame rate circuit to change a frame rate of the display from a first frame rate to a second frame rate, and a reference voltage circuit to adjust a reference voltage of the display from a first reference voltage corresponding to the first frame rate to a second reference voltage corresponding to the second frame rate. The display may be a thin film transistor liquid crystal display. The reference voltage may correspond to a common voltage (Vcom) for .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699